Case 1:18-cv-05826-LDH-SJB Document 13 Filed 05/21/20 Page 1 of 5 PageID #: 34


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


SHELDON DASHAWN JOHN,                                                   NOT FOR PUBLICATION
                                             Plaintiff,
                           v.                                       MEMORANDUM AND ORDER
                                                                         18-CV-5826 (LDH) (SJB)
TD 30 COP JOHN DOE #1,
TD 30 COP JOHN DOE #2,
TD 30 COP JOHN DOE #3,
TD 30 COP JOHN DOE #4,
                                             Defendants.
LASHANN DEARCY HALL, United States District Judge:

         Plaintiff Sheldon Dashawn John, proceeding pro se, filed the instant action pursuant to 42

U.S.C. § 1983 in the Southern District of New York on October 4, 2018. (ECF No. 2.) This

case was transferred to the Eastern District of New York on October 18, 2018. By Memorandum

and Order dated March 18, 2019,1 the Court granted Plaintiff’s application to proceed in forma

pauperis, dismissed the complaint and granted Plaintiff leave to file an amended complaint

within 30 days of the date of the order. (ECF No. 8.) Plaintiff failed to file an amended

complaint and the Court’s March 18, 2019 order was subsequently returned as undeliverable.

(ECF No. 9.) On April 25, 2019, the Court granted Plaintiff a 30-day extension to file the

amended complaint. Plaintiff failed to file an amended complaint and by order dated May 28,

2019, the Court dismissed the action for failure to prosecute.

         On December 10, 2019, Plaintiff wrote to the Court requesting the status of his case and

provided a new address at Franklin Correctional Facility. (ECF No. 10.) On January 30, 2020,

Plaintiff, filed an amended complaint and on February 3, 2020, Plaintiff moved to re-open this




1
 The Court dismissed a separate action filed by Plaintiff as duplicative of this action. See John v. TD 30 Cops, No.
18-CV-5950 (LDH) (SJB) (closed Mar. 12, 2019), appeal dismissed, 2d Cir. Mandate (2d Cir. Nov. 26, 2019).
                                                           1
Case 1:18-cv-05826-LDH-SJB Document 13 Filed 05/21/20 Page 2 of 5 PageID #: 35


case because he had not received the Court’s prior orders. (ECF No. 11, 12.) The Court grants

Plaintiff’s motion and the Clerk of Court is directed to re-open this case.

                                          BACKGROUND

        Plaintiff names four John Doe Police Officers as Defendants. (Am. Compl., ECF No.

11). He alleges that on April 15, 2017, around 5 p.m., he was at Woodhull Hospital to get

examined for chest pains. (Id. at 2.) A drunk man who was near Plaintiff in his hospital room

punched Plaintiff. (Id.) In response to the incident, Police Officer John Doe #1, a “very tall,

light-skin” uniform cop, stated “what the fuck are you doing” and “punched [Plaintiff] in the left

side of his face two time [sic].” (Id.) Then, on April 17, 2017, around 3 p.m. at Kings County

Hospital, Police Officer John Doe #2, a dark brown-skin, tall plainclothes cop, “started to bend

[Plaintiff’s] hands” and then “punched[ed] [Plaintiff] in the right side eye two time[s].” (Id. at

3.) Meanwhile, Police Officer John Doe #3, a white, tall plainclothes cop, “pushed [Plaintiff] to

the floor” and bent his legs while he was still shackled. (Id.) Plaintiff identifies Police Officer

John Doe #4 as the captain who was working on both April 15 and April 17, 2017. Plaintiff

alleges that due to these incidents, he sustained serious injuries to his face and head, including

loss of hearing. (Id. at 2.)

                                    STANDARD OF REVIEW

        A complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the alleged

facts allow the court to draw a “reasonable inference” of a defendant’s liability for the alleged

misconduct. Id. While this standard requires more than a “sheer possibility” of a defendant’s

liability, id., “[i]t is not the [c]ourt’s function to weigh the evidence that might be presented at

trial” on a motion to dismiss. Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565


                                                   2
Case 1:18-cv-05826-LDH-SJB Document 13 Filed 05/21/20 Page 3 of 5 PageID #: 36


(E.D.N.Y. 1999). Instead, “the court must merely determine whether the complaint itself is

legally sufficient, and, in doing so, it is well settled that the court must accept the factual

allegations of the complaint as true.” Id. (citations omitted).

        Moreover, where, as here, a plaintiff is proceeding pro se, his pleadings “must be

construed liberally and interpreted to raise the strongest arguments that they suggest.” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)). A pro se complaint, “however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers.” Boykin v. KeyCorp,

521 F.3d 202, 213-14 (2d Cir. 2008) (quoting Erickson v. Pardus, 55 U.S. 89, 94 (2007) (per

curiam)). This rule is “particularly so when the pro se plaintiff alleges that [his] civil rights have

been violated.” Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008) (citing

McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004)).

        Nevertheless, under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an in forma

pauperis action where it is satisfied that the action “(i) is frivolous or malicious; (ii) fails to state

a claim on which relief may be granted; or (iii) seeks monetary relief against a defendant who is

immune from such relief.” Similarly, under 28 U.S.C. § 1915A, a district court “shall review,

before docketing, if feasible or, in any event, as soon as practicable after docketing, a complaint

in a civil action in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity.” See Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

                                            DISCUSSION

        In order to state a § 1983 claim, a plaintiff must allege (1) that the challenged conduct

was “committed by a person acting under color of state law,” and (2) that such conduct

“deprived [the plaintiff] of rights, privileges, or immunities secured by the Constitution or laws

of the United States.” Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010) (quoting Pitchell v.


                                                    3
Case 1:18-cv-05826-LDH-SJB Document 13 Filed 05/21/20 Page 4 of 5 PageID #: 37


Callan, 13 F.3d 545, 547 (2d Cir. 1994)). Furthermore, “[i]t is well-settled in this Circuit that

personal involvement of defendants in alleged constitutional deprivations is a prerequisite to an

award of damages under § 1983.” Farid v. Ellen, 593 F.3d 233, 249 (2d Cir. 2010) (citing

Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006)). Here, Plaintiff’s complaint fails to include

allegations that might demonstrate any personal involvement by John Doe #4. Even if the Court

were to infer that as a “captain,” John Doe #4 is a supervisor of John Does #1-#3, the allegations

are insufficient to sustain a claim. That is, supervisory personnel may be considered “personally

involved” only if they: (1) directly participated in the violation; (2) failed to remedy that

violation after learning of it through a report or appeal; (3) created, or allowed to continue, a

policy or custom under which the violation occurred; (4) had been grossly negligent in managing

subordinates who caused the violation; or (5) exhibited deliberate indifference to the rights of

inmates by failing to act on information indicating that the violation was occurring. Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995). However, even within this framework, there must be

direct or indirect allegations “sufficient to permit an inference the [supervisor] had acted or failed

to act in any of the ways that would subject him to personal liability.” Grullon v. City of New

Haven, 720 F.3d 133, 139 (2d Cir. 2013). No such allegations are pleaded in the amended

complaint. Accordingly, Plaintiff’s amended complaint is dismissed as to John Doe #4 for

failure to state a claim pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A. The Clerk of

Court shall terminate this defendant from this action.

                                              CONCLUSION

       For the foregoing reasons, Plaintiff’s motion to re-open this case is granted and the Clerk

of Court is directed to re-open this case. Plaintiff’s amended complaint alleging excessive force

shall proceed as to Police Officers John Doe #1-#3 because Plaintiff provides sufficient

descriptive information along with the location, date and approximate time of each incident for


                                                  4
Case 1:18-cv-05826-LDH-SJB Document 13 Filed 05/21/20 Page 5 of 5 PageID #: 38


these John Doe Defendants. Pursuant to Valentin v. Dinkins, 121 F.3d 72 (2d. Cir. 1997) (per

curiam), a pro se plaintiff is entitled to assistance from the district court in identifying

defendants. Accordingly, Corporation Counsel for the City of New York shall ascertain the full

name of the individuals Plaintiff has identified as Police Officer John Doe #1-#3 and to provide

the addresses where these Defendants can currently be served within 45 days from the date of

this Order. Corporation Counsel need not undertake to defend or indemnify these individuals at

this juncture. This Order merely provides a means by which Plaintiff may name and properly

serve the Defendants as instructed by the Second Circuit in Valentin. Once this information is

provided, Plaintiff’s amended complaint shall be deemed amended to reflect the full names and

badge numbers of these officers, a summons shall be issued, and the Court shall direct service on

these Defendants.

        The Clerk of Court shall send a copy of this Order and the amended complaint to the

Corporation Counsel, Special Federal Litigation Division. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal of this Order would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of an appeal. Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

                                                SO ORDERED.

                                                /s/ LDH
                                                LASHANN DEARCY HALL
                                                United States District Judge
Dated: Brooklyn, New York
       May 21, 2020




                                                   5
